Citation Nr: 1443620	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tinea versicolor, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. This decision, in pertinent part, denied entitlement to an increased rating for tinea versicolor, evaluated as 30 percent disabling. 

In May 2012, the Board remanded this issue, as well as that of service connection for a heart disorder. Service connection for ischemic heart disease was granted in January 2013; this issue is no longer on appeal. 

In September 2014, the Veteran, through his representative, submitted a waiver of RO consideration of evidence associated with the file following the last adjudication of the claim by the RO. The Board has accepted this additional evidence for inclusion into the record on appeal. See 38 C.F.R. § 20.800 (2013). 


FINDING OF FACT

For the period on appeal, the service-connected skin disability affected less than 40 percent of the entire body and systemic therapy was not required for a total duration of six weeks or more. 


CONCLUSION OF LAW

The criteria for a rating in excess of a 30 percent for the service connected skin disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806, 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2008 and March 2006, the RO sent the Veteran letters that satisfied its duty to notify him of evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013). The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The June 2008 notice included the elements of notice required by Vazquez-Flores. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Any timing deficiency has been cured by issuance of subsequent supplemental statements of the case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, VA, and other medical records have been associated with the claims file. 

A new VA examination was conducted, consistent with the directions of the May 2012 remand; substantial compliance with the remand has been accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time). In Voerth v. West, however, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up). In this case, there have been no reports of periods of exacerbation.

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

As background, in July 2005, the RO granted service connection for tinea versicolor at 30 percent disabling under DCs 7813-7806. In a September 2006 decision, the Board determined that papulosis nigra and keratosis pilaris were not related to service.

Effective October 23, 2008, during the pendency of this appeal, some of the rating criteria for skin disease were changed. See 38 C.F.R. § 4.118, DC 7800 (2007); 38 C.F.R. § 4.118, DC 7800 (2013). The amended regulations, however, are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria. See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2013)). In the present case, VA received the Veteran's claim in November 2006 and there has been no request for consideration under the revised criteria. In any case, the relevant regulations are not substantially different from the prior ones and would not provide for an increased rating either. 

Under DC 7806, concerning dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires that more than 40 percent of the entire body or more than percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2007). 

Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is addressed in DC 7813. This code states that the disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 

DC 7800 provides for scars to be rated as disfigurement of the head, face, or neck (DC 7800); or as scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118. DCs 7801-7805 deal with large scars that appear on places other than the head, face and neck; that are unstable and painful; and other limitations of function of an affected part. 

In May 2007, the Veteran attended a VA skin examination. He reported that his skin condition had improved greatly since being started on Atarax and Claritin; these drugs really helped him sleep without itchiness disrupting slumber and the Claritin helped tremendously with the daytime itching. 

The examiner saw that the Veteran had been seen by dermatology. A January 2007 note showed that he denied a history of primary dermatosis. He reported that pruritus had started on his shoulders in Vietnam and with time progressed to involve his entire back and was associated with hyperpigmentation. It was noted that his pruritus was probably secondary to systemic disease. He also used triamcinolone and camphor menthol lotion. He has a big improvement in his skin condition. He denied side effects from treatments. 

He had no malignant neoplasms of the skin and denied it was affecting his occupation. No eczema was visualized upon examination. Skin symptoms were described and it was noted they were most prominent in the upper right pectoral region and on the back of the shoulders. There was no evidence of eczema upon examination or in dermatology treatment notes. There was no evidence of tinea versicolor on examination. He did have papulosis nigra but not keratosis pilaris. 

A June 2007 VA dermatology record again shows that pruritus may have been due to diabetes (service-connected disability), which the Veteran needed to control. He had patches along his mid spine extending to the shoulders. In October, a VA dermatology record noted that he still had pruritus. He also had lichen simplex chronicus and was told the scratching exacerbated it. He was told to continue allergy medications and lotion. 

In November 2007, the Veteran reported to a VA primary care doctor that there had been a crack in his skin with clear drainage earlier that month; the Veteran had seen an outside doctor. Upon examination, there was a dry quarter inch tear with no drainage. The area was cleaned and cream was applied. The area was almost closed and he was told to continue with the cream to expedite healing. 

A January 2008 VA dermatology record notes he still had mild xerosis and some ill-defined pigment changes. By July 2008 the Veteran had pruritus on his back and extremities that was well-controlled with Dermacerin (fluocinonide topical), and allergy medication as needed. In October, he had an exacerbation of pruritus and was advised to avoid harsh soap and given medication.

In January 2009, a VA dermatology record noted his skin was dry and there was lichenification and hyperpigmentation. The assessment was xerosis and pruritus. He was given topical medication as well as Claritin and hydroxyzine. By August, the xerosis with pruritus was well controlled with moisturizing and antihistamines. 

In June 2012, the Veteran received another VA examination, in compliance with the May 2012 Board remand instructions. The Veteran was noted to have eczema, tinea versicolor, and papulosis nigra. Medical literature showed the papulosis nigra was a variant of seborrheic keratosis that generally affected people in their 50s, and for which there is no treatment. 

Tinea versicolor was not present upon examination nor was eczema. A December 2011 VA dermatology note was in copied into the examination report and it showed his skin was much improved but felt dry at times. He was then using hydrocortisone for a few days and then a few days off. He had a history of eczema and seborrheic dermatitis. There was mild erythema on the vertebral area and mild xerotic changes. He was to avoid strong soap and use more moisturizer and to return in one year. 

The skin conditions did not cause scarring or disfigurement. He did not have malignant skin neoplasms. He had been treated with topical corticosteroids for less than six weeks in the past 12 months. He had no other therapy and did not have any debilitating episodes. The total body area for eczema and any infection of the skin was 0 percent. Papulosis nigra was active, but again noted to be unrelated to service (an August 2012 addendum states it was less likely than not related to service based on past opinions and medical literature). There were no other symptoms or pertinent findings. The skin conditions did not impact his ability to work. 

Records since the last VA examination indicate the Veteran's skin disability has been largely quiescent. See August 14-15 2012 skin assessments for inpatient care; as well as May 2013, November 2013, February 2014 and May 2014 VA records). 

After considering all evidence during the appeal period, the Board does not find that an increased rating is warranted. The Board has considered all appropriate ratings under § 4.118, which covers the schedule of ratings of the skin. The November 2007 VA primary care note notwithstanding, the service-connected skin disability was shown to affect mostly torso areas during the appeal period, and it is best rated under DC 7806, dermatitis or eczema because that DC addresses affected areas other than the head, face or neck. 

While some evidence links pruritus to another service-connected disability, diabetes mellitus, the Board finds it appropriate to consider pruritus part of the service-connected skin disability and has considered it in determining whether an increased rating is warranted. See Mittleider v. West, 11 Vet. App. 181 (1998). 

The evidence shows no periods when greater than approximately 40 percent of the entire body of exposed areas was affected, or that systemic therapy such as corticosteroids or other immunosuppressive were used longer than six weeks. 38 C.F.R. § 4.118, DC 7806 (2007). Further, the Veteran did not report and the evidence did not show infections, scars or disfigurement of the head, face or neck so as to warrant an increase under DCs 7800-05. 

The Veteran's representative has asserted that the Veteran uses hydrocortisone on a regularly occurring basis and this should equate to constant or near constant use (warranting a 60 percent rating). As explained above, the evidence of record does not support this contention. The June 2012 VA examiner reviewed the file fully and found systemic corticosteroids or immunosuppressive drugs were used less than six weeks. Indeed the examiner found that the corticosteroid use was topical rather than systemic.  Although antihistamines were used earlier in the appel period, there is no indication of systemic corticosteroid or immunosuppressive use.

The Board has considered whether the Veteran is entitled to staged ratings. Hart, 21 Vet. App. 505. However, as discussed, there have been no periods when the disability approximated the criteria for a rating in excess of 30 percent. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321(b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran has described his skin symptoms, which are typical for his disability and are controlled by prescribed medication. The schedular rating takes such symptoms into account in the DC by listing specific symptoms along with their severity. The Board finds the pertinent rating criteria, as detailed previously, accurately describes the severity and symptoms of the service-connected skin disability. The evidence does not present an exceptional disability picture. There has been no argument or evidence that the combined effects of the service connected disabilities warrant consideration of an extraschedular combined rating. Cf. Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014).

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case there have been no reports of unemployability, hence the question of TDIU has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board finds that an increased rating in excess of 30 percent is not warranted and the reasonable doubt rule does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 







							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for tinea versicolor, currently evaluated as 30 percent disabling, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


